EXHIBIT 10.5.2



--------------------------------------------------------------------------------

EXECUTION VERSION




DITECH PLS ADVANCE TRUST II,
as Issuer,


WELLS FARGO BANK, N.A.,
as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary,
DITECH FINANCIAL LLC,
as Administrator and as Servicer,
CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,
as Administrative Agent,
CREDIT SUISSE AG, NEW YORK BRANCH,
as a Noteholder of the Series 2018-VF1 Variable Funding Notes,
and
BARCLAYS BANK PLC,
as a Noteholder of the Series 2018-VF1 Variable Funding Notes
__________
AMENDMENT NO. 4
dated as of November 13, 2018
to the
SERIES 2018-VF1
INDENTURE SUPPLEMENT
dated as of February 9, 2018, and effective as of February 12, 2018
to the
INDENTURE,
dated as of February 9, 2018, and effective as of February 12, 2018
__________
DITECH PLS ADVANCE TRUST II
ADVANCE RECEIVABLES BACKED NOTES, SERIES 2018-VF1

--------------------------------------------------------------------------------





ACTIVE 237425280





--------------------------------------------------------------------------------





AMENDMENT NO. 4 TO
SERIES 2018-VF1 INDENTURE SUPPLEMENT


This Amendment No. 4 to the Indenture Supplement (as defined below), dated as of
November 13, 2018 (this “Amendment”), by and among Ditech PLS Advance Trust II,
as issuer (the “Issuer”), Wells Fargo Bank, N.A. (“Wells Fargo”), as indenture
trustee (in such capacity, the “Indenture Trustee”), as calculation agent (in
such capacity, the “Calculation Agent”), as paying agent (in such capacity, the
“Paying Agent”) and as securities intermediary (in such capacity, the
“Securities Intermediary”), Ditech Financial LLC (“Ditech”), as administrator
(in such capacity, the “Administrator”) and as servicer (in such capacity, the
“Servicer”), and Credit Suisse First Boston Mortgage Capital LLC, as
administrative agent (the “Administrative Agent”), and consented to by Credit
Suisse AG, New York Branch (“CS New York”), as noteholder of the Series 2018-VF1
Notes on behalf of the CS Purchaser Group (the “CS Noteholder”) and Barclays
Bank PLC (“Barclays”), as noteholder of the Series 2018-VF1 Notes on behalf of
the Barclays Purchaser Group (the “Barclays Noteholder” and together with the CS
Noteholder, the “Noteholders”), to that certain Series 2018-VF1 Indenture
Supplement, dated as of February 9, 2018 and effective as of February 12, 2018
(as amended by Amendment No. 1 to Series 2018-VF1 Indenture Supplement, dated as
of April 20, 2018, Amendment No. 2 to Series 2018-VF1 Indenture Supplement,
dated as of May 15, 2018, Amendment No. 3 to Series 2018-VF1 Indenture
Supplement, dated as of August 6, 2018 and as further amended, restated,
supplemented or otherwise modified from time to time, the “Indenture
Supplement”), by and among the Issuer, the Indenture Trustee, the Calculation
Agent, the Paying Agent, the Securities Intermediary, the Administrator, the
Servicer and the Administrative Agent, to that certain Indenture, dated as of
February 9, 2018 and effective as of February 12, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Base Indenture”, and
together with the Indenture Supplement, the “Indenture”), among the Issuer, the
Servicer, the Administrator, the Indenture Trustee, the Calculation Agent, the
Paying Agent, the Securities Intermediary and the Administrative Agent.
Capitalized terms used herein but not otherwise defined shall have the meanings
given to such terms in the Base Indenture or Indenture Supplement, as
applicable.
WHEREAS, Section 12.2 of the Base Indenture provides, among other things, that
subject to the terms and provisions of each Indenture Supplement with respect to
any amendment of such Indenture Supplement, with prior notice to the Note Rating
Agency, the consent of any applicable Derivative Counterparty and the consent of
the Series Required Noteholders of each Series materially and adversely affected
by such amendment of the Indenture, including any Indenture Supplement, by Act
of said Noteholders delivered to the Issuer and the Indenture Trustee, the
Issuer, the Administrator, the Servicer, the Administrative Agent and the
Indenture Trustee upon delivery of an Issuer Tax Opinion (unless the Noteholders
unanimously consent to waive such opinion), may enter into an amendment of the
Indenture for the purpose of adding any provisions to, or changing in any manner
or eliminating any of the provisions of the Indenture, or modifying in any
manner the rights of the Noteholders of the Notes of each such Series or Class
under the Base Indenture or any Indenture Supplement; provided, however, that no
such amendment will modify any of the enumerated provisions set forth in Section
12.2 without the consent of the Noteholder of each Outstanding Note materially
and adversely affected thereby;
WHEREAS, Section 13(b) of the Indenture Supplement provides, among other things,
that notwithstanding any provisions to the contrary in Section 6.10 or Article
XII of the Base Indenture, no supplement, amendment or indenture supplement
entered into with the respect to the issuance of a new Series of Notes or
pursuant to the terms and provisions of Section 12.2 of the Base Indenture may,
without the consent of the Series Required Noteholders, supplement, amend or
revise any term or provision of the Indenture Supplement;


1



--------------------------------------------------------------------------------




WHEREAS, Section 12.3 of the Base Indenture provides, among other things, that
the Issuer shall deliver to the Indenture Trustee an Opinion of Counsel stating
that the execution of such amendment is authorized or permitted by the Indenture
and that all conditions precedent thereto have been satisfied (an “Authorization
Opinion”); provided, that no such Authorization Opinion shall be required in
connection with any amendment or Indenture Supplement consented to by all
Noteholders and any applicable Derivative Counterparty;
WHEREAS, Section 1.3 of the Base Indenture provides, among other things, that
the Issuer shall deliver to the Indenture Trustee, unless the Indenture Trustee
waives the requirement of delivery thereof, an Officer’s Certificate (an
“Officer’s Certificate”) stating that all conditions precedent relating to the
amendment of the Indenture have been satisfied and an Opinion of Counsel (a
“Conditions Precedent Opinion”) stating that in the opinion of such counsel all
such conditions precedent, if any, have been complied with; provided, that no
such certificate or opinion shall be required in any instance where 100% of the
affected Noteholders and any applicable Derivative Counterparty have consented
to the related amendment, modification or action;
WHEREAS, the CS Noteholder owns the Series 2018-VF1 Notes, Class CS-A-VF1 Note,
Note Number 2 (the “CS Note”) and the Barclays Noteholder owns the Series
2018-VF1 Notes, Class B-A-VF1 Note, Note Number 2, the Series 2018-VF1 Notes,
Class B-B-VF1 Note, Note Number 2, the Series 2018-VF1 Notes, Class B-C-VF1
Note, Note Number 2 and the Series 2018-VF1 Notes, Class B-D-VF1 Note, Note
Number 2 (collectively, the “Barclays Notes” and together with the CS Note, the
“Notes”), which are the only Outstanding Notes issued pursuant to the Indenture
Supplement and therefore the CS Noteholder and the Barclays Noteholder
constitute the Series Required Noteholders and 100% of the Noteholders of all
Outstanding Notes issued pursuant to the Indenture Supplement;
WHEREAS, as of the date hereof, there are no Derivative Agreements and no
Derivative Counterparties in respect of the Series 2018-VF1 Notes for purposes
of the provisions of the Base Indenture referenced above;
WHEREAS, as of the date hereof, there are no Note Rating Agencies;
WHEREAS, an Authorization Opinion, a Conditions Precedent Opinion and an
Officer’s Certificate are not required because 100% of the Noteholders of all
Outstanding Notes issued pursuant to the Indenture Supplement are consenting to
this Amendment; and
WHEREAS, the Issuer, the Administrator, the Servicer, the Administrative Agent,
the Indenture Trustee, the Calculation Agent, the Paying Agent, the Securities
Intermediary and the Noteholders desire to amend the Indenture Supplement as
described below.
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
Section 1. Amendment to Indenture Supplement. Section 2 of the Indenture
Supplement is hereby amended by deleting clause (viii) of the definition of
“Target Amortization Event” set forth therein in its entirety and replacing it
with the following:
“(viii) the Servicer fails to (a) maintain a minimum Adjusted EBITDA for the
Test Periods ending December 31, 2017 and March 31, 2018 of $5,000,000, (b)
maintain a minimum pre-tax Net Income as determined in accordance with GAAP
before (i) non-cash fair value changes related to


2



--------------------------------------------------------------------------------




mortgage servicing rights, (ii) impairments to goodwill and intangible assets,
(iii) stock compensation expenses and (iv) non-cash fair value changes in the
assets and liabilities related to the securitization trusts with respect to (x)
the Test Period ending June 30, 2018, of a loss no greater than $30,000,000, (y)
the Test Period ending September 30, 2018, of a loss no greater than
$20,000,000, and (z) the Test Period ending December 31, 2018, of a loss no
greater than $20,000,000, and (c) after December 31, 2018, maintain
profitability as mutually agreed between the Servicer and the Administrative
Agent;”
Section 2. Conditions to Effectiveness of this Amendment.
This Amendment shall become effective upon the execution and delivery of this
Amendment by all parties hereto (the “Amendment Effective Date”).
Section 3. Effect of Amendment.
(a)    Except as expressly amended and modified by this Amendment, all
provisions of the Indenture Supplement and the Base Indenture shall remain in
full force and effect and all such provisions shall apply equally to the terms
and conditions set forth herein. This Amendment shall be effective as of the
Amendment Effective Date upon the satisfaction of the condition precedent set
forth in Section 2 hereof and shall not be effective for any period prior to the
Amendment Effective Date. After this Amendment becomes effective, all references
in the Indenture Supplement or the Base Indenture to “this Indenture
Supplement,” “this Indenture,” “hereof,” “herein” or words of similar effect
referring to such Indenture Supplement and Base Indenture shall be deemed to be
references to the Indenture Supplement or the Base Indenture, as applicable, as
amended by this Amendment. This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Indenture Supplement
or the Base Indenture other than as set forth herein.
(b)    The parties hereto have entered into this Amendment solely to amend the
terms of the Indenture Supplement and do not intend this Amendment or the
transactions contemplated hereby to be, and this Amendment and the transactions
contemplated hereby shall not be construed to be, a novation of any of the
obligations owed by the parties hereto or any other party to the Indenture
Supplement under or in connection with the Indenture Supplement or any of the
other Transaction Documents. It is the intention and agreement of each of the
parties hereto that (i) the perfection and priority of all security interests
securing the payment of the Notes, all other sums payable by the Issuer under
the Indenture and the compliance by the Issuer with the provisions of the
Indenture are preserved, (ii) the liens and security interests granted under the
Indenture continue in full force and effect, and (iii) any reference to the
Indenture Supplement in any such Transaction Document shall be deemed to
reference to such Indenture Supplement as amended by this Amendment.
Section 4.    Representations and Warranties; Consent and Waiver.
(a)    CS New York hereby represents and warrants that as of the date hereof (i)
it is the sole Noteholder of the CS Note, (ii) it is duly authorized to deliver
this Amendment to the Indenture Trustee and such power has not been granted or
assigned to any other Person, and (iii) the Indenture Trustee may conclusively
rely upon this Amendment.
(b)    CS New York, as the sole Noteholder of the CS Note, consents to the terms
of this Amendment is evidenced by its signature hereto.
(c)    CS New York, as the sole Noteholder of the CS Note, hereby consents and
instructs the Indenture Trustee to waive (i) the requirement in Section 12.3 of
the Base Indenture for the delivery of an


3



--------------------------------------------------------------------------------




Authorization Opinion and (ii) any requirement in Section 1.3 of the Base
Indenture for the delivery of an Officer’s Certificate and a Conditions
Precedent Opinion and directs the Indenture Trustee to execute this Amendment.
(d)    Barclays hereby represents and warrants that as of the date hereof (i) it
is the sole Noteholder of each of the Barclays Notes, (ii) it is duly authorized
to deliver this Amendment to the Indenture Trustee and such power has not been
granted or assigned to any other Person, and (iii) the Indenture Trustee may
conclusively rely upon this Amendment.
(e)    Barclays, as the sole Noteholder of each of the Barclays Notes, consents
to the terms of this Amendment is evidenced by its signature hereto.
(f)    Barclays, as the sole Noteholder of each of the Barclays Notes, hereby
consents and instructs the Indenture Trustee to waive (i) the requirement in
Section 12.3 of the Base Indenture for the delivery of an Authorization Opinion
and (ii) any requirement in Section 1.3 of the Base Indenture for the delivery
of an Officer’s Certificate and a Conditions Precedent Opinion and directs the
Indenture Trustee to execute this Amendment.
(g)    The Administrative Agent and the Noteholders hereby waive the requirement
set forth in Section 13(a) of the Indenture Supplement and Section 12.2 of the
Indenture for the delivery of an Issuer Tax Opinion.
Section 5.    Expenses. Ditech hereby agrees that in addition to any costs
otherwise required to be paid pursuant to the Transaction Documents, Ditech
shall be responsible for the payments of the reasonable and documented legal
fees and out-of-pocket expenses of legal counsel to the Administrative Agent,
the Noteholders, the Owner Trustee and the Indenture Trustee incurred in
connection with the consummation of this Amendment and all other documents
executed or delivered in connection therewith.
Section 6.    Representations; Ratifications Covenants: (a) In order to induce
the Noteholders and the Administrative Agent to execute and deliver this
Amendment, each of the Issuer and Ditech, each for itself and for no other
party, hereby represents and warrants to the Noteholders and the Administrative
Agent that as of the date hereof it is in full compliance with all of the terms
and conditions of the Indenture and the other Transaction Documents and no
default or Event of Default has occurred and is continuing under the Indenture
or any other Transaction Document.
(b)    The parties hereto ratify all terms of the existing Indenture other than
those amended hereby, and ratify those provisions as amended hereby.
Section 7.    Entire Agreement. This Amendment constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof, and fully
supersede any prior or contemporaneous agreements relating to such subject
matter.
Section 8.    Successors and Assigns. This Amendment shall be binding upon the
parties hereto and their respective successors and assigns.
Section 9.    Section Headings. The various headings and sub-headings of this
Amendment are inserted for convenience only and shall not affect the meaning or
interpretation of this Amendment or the Indenture or any provision hereof or
thereof.
Section 10.    GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO OR IN CONNECTION WITH


4



--------------------------------------------------------------------------------




THIS AMENDMENT, THE RELATIONSHIP OF THE PARTIES HERETO, AND/OR THE
INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES HERETO
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW PROVISIONS THEREOF OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.
Section 11.    Recitals. The statements contained in the recitals to this
Amendment shall be taken as the statements of the Issuer, and the Indenture
Trustee (in each capacity) assumes no responsibility for their correctness. The
Indenture Trustee makes no representation as to the validity or sufficiency of
this Amendment (except as may be made with respect to the validity of its own
obligations hereunder). In entering into this Amendment, the Indenture Trustee
shall be entitled to the benefit of every provision of the Base Indenture and
the Indenture Supplement relating to the conduct of or affecting the liability
of or affording protection to the Indenture Trustee.
Section 12.    Counterparts. This Amendment may be executed in one or more
counterparts and by the different parties hereto on separate counterparts,
including without limitation counterparts transmitted by electronic mail or
facsimile, each of which, when so executed, shall be deemed to be an original
and such counterparts, together, shall constitute one and the same agreement.
Section 13.    Limitation of Owner Trustee Liability. It is expressly understood
and agreed by the parties hereto that (a) this Amendment is executed and
delivered by Wilmington Trust, National Association, not individually or
personally, but solely as Owner Trustee of the Issuer under the Trust Agreement,
in the exercise of the powers and authority conferred and vested in it, (b) each
of the representations, undertakings and agreements herein made on the part of
the Issuer is made and intended not as a personal representation, undertaking
and agreement by Wilmington Trust, National Association but is made and intended
for the purpose of binding only the Issuer, (c) nothing herein contained shall
be construed as creating any liability on Wilmington Trust, National Association
individually or personally, to perform any covenant either expressed or implied
contained herein, all such liability, if any, being expressly waived by the
parties hereto and by any Person claiming by, through or under the parties
hereto, (d) Wilmington Trust, National Association has made no investigation as
to the accuracy or completeness of any representations and warranties made by
the Issuer in this Amendment and (e) under no circumstances shall Wilmington
Trust, National Association be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Amendment or the other Transaction Documents.




[Signature Pages Follow]




5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
DITECH PLS ADVANCE TRUST II, as Issuer
By: Wilmington Trust, National Association, not in its individual capacity but
solely as Owner Trustee




By:    /s/ Dorri Costello    
Name: Dorri Costello
Title: Vice President


Signature Page to DPAT II Amendment No. 4 to Series 2018-VF1 Indenture
Supplement



--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A., as Indenture Trustee, Calculation Agent, Paying Agent
and Securities Intermediary and not in its individual capacity
By: /s/ Mark DeFabio    
Name: Mark DeFabio
Title: Vice President


Signature Page to DPAT II Amendment No. 4 to Series 2018-VF1 Indenture
Supplement



--------------------------------------------------------------------------------




DITECH FINANCIAL LLC, as Administrator and as Servicer
By: /s/ Joanna Colaneri Rodriguez    
Name: Joanna Colaneri Rodriguez
Title: SVP and Treasurer


Signature Page to DPAT II Amendment No. 4 to Series 2018-VF1 Indenture
Supplement



--------------------------------------------------------------------------------




CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Administrative Agent
By: /s/ Dominic Obaditch    
Name: Dominic Obaditch
Title: Vice President


Signature Page to DPAT II Amendment No. 4 to Series 2018-VF1 Indenture
Supplement



--------------------------------------------------------------------------------




CONSENTED AND AGREED TO BY:
CREDIT SUISSE AG, NEW YORK BRANCH, as a Noteholder of the Ditech PLS Advance
Trust II, Advance Receivables Backed Notes, Series 2018-VF1 Notes
By: /s/ Erin McCutcheon    
Name: Erin McCutcheon
Title: Director
By: /s/ Patrick J. Hart    
Name: Patrick J. Hart
Title: Vice President




Signature Page to DPAT II Amendment No. 4 to Series 2018-VF1 Indenture
Supplement



--------------------------------------------------------------------------------




CONSENTED AND AGREED TO BY:
BARCLAYS BANK PLC, as a Noteholder of the Ditech PLS Advance Trust II, Advance
Receivables Backed Notes, Series 2018-VF1 Notes
By: /s/ Joseph O'Doherty    
Name: Joseph O'Doherty
Title: Managing Director








Signature Page to DPAT II Amendment No. 4 to Series 2018-VF1 Indenture
Supplement

